Exhibit 10.10

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is made and entered into as of March 24,
2004 by and between Pain Therapeutics, Inc. (the “Company”), and Richard Stevens
(“Consultant”). The Company desires to retain Consultant as an independent
contractor to perform consulting services for the Company and Consultant is able
and willing to perform such services, on terms set forth more fully below. In
consideration of the mutual promises contained herein, the parties agree as
follows:

 

1. SERVICES AND COMPENSATION

 

(a) Consultant agrees to perform for the Company the services described in
Exhibit A (“Services”).

 

(b) The Company agrees to pay Consultant the compensation set forth in Exhibit A
for the performance of the Services.

 

2. CONFIDENTIALITY

 

(a) “Confidential Information” means any Company proprietary information,
technical data, trade secrets or know-how, including, but not limited to,
clinical or pre-clinical research or results, product plans, patent
applications, products, services, customers, customer lists, markets, software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, finances or other
business information disclosed by the Company either directly or indirectly in
writing, orally or by drawings or inspection of parts or equipment.

 

(b) Consultant will not; during or subsequent to the term of this Agreement, use
the Company’s Confidential Information for any purpose whatsoever other than the
performance of the Services on behalf of the Company or disclose the Company’s
Confidential Information to any third party, and it is understood that said
Confidential Information shall remain the sole property of the Company.
Consultant further agrees to take all reasonable precautions to prevent any
unauthorized disclosure of such Confidential Information including, but not
limited to, having each employee of Consultant, if any, with access to any
Confidential Information, execute a nondisclosure agreement containing
provisions in the Company’s favor substantially similar to Sections 2 and 5 of
this Agreement. Confidential Information does not include information which (i)
is known to Consultant at the time of disclosure to Consultant by the Company as
evidenced by written records of Consultant, (ii) has become publicly known and
made generally available through no wrongful act of Consultant or (iii) has been
rightfully received by Consultant from a third party who is authorized to make
such disclosure. Without the Company’s prior written approval, Consultant will
not directly or indirectly disclose to anyone the existence of this Agreement or
the fact that Consultant has this arrangement with the Company.

 

(c) Consultant agrees that Consultant will not, during the term of this
Agreement, improperly use or disclose any proprietary information or trade
secrets of any former or current employer or other person or entity with which
Consultant has an agreement or duty to keep in confidence information acquired
by Consultant in confidence, if any, and that Consultant will not bring onto the
premises of the Company any unpublished document or proprietary information
belonging to such employer, person or entity unless consented to in writing by
such employer, person or entity. Consultant will indemnify the Company and hold
it harmless from and against all claims, liabilities, damages and expenses,
including reasonable attorneys fees and costs of suit, arising out of or in
connection with any violation or claimed violation of a third-party’s rights
resulting in whole or in part from the Company’s use of the work product of
Consultant under this Agreement.



--------------------------------------------------------------------------------

(d) Consultant recognizes that the Company has received and in the future will
receive from third parties their confidential or proprietary information subject
to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. Consultant agrees
that Consultant owes the Company and such third parties, during the term of this
Agreement and thereafter, a duty to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out the
Services for the Company consistent with the Company’s agreement with such third
party.

 

(e) Upon the termination of this Agreement, or upon Company’s earlier request,
Consultant will deliver to the Company all of the Company’s property or
Confidential Information in tangible form that Consultant may have in
Consultant’s possession or control.

 

3. NO LICENSE GRANTED

 

Nothing in this Agreement is intended to grant any rights to the Third Party
under any patent, copyright, trade secret or other intellectual property right
nor shall this Agreement grant the Third Party any rights in or to the Company’s
Confidential Information, except the limited right to review such Confidential
Information solely for the purposes of determining whether to enter into the
proposed business relationship between the parties.

 

4. REPORTS

 

Consultant agrees that it will from time to time during the term of this
Agreement or any extension thereof keep the Company advised as to Consultant’s
progress in performing the Services hereunder and that Consultant will, as
requested by the Company, prepare written reports with respect thereto. It is
understood that the time required in the preparation of such written reports
shall be considered time devoted to the performance of Consultant’s Services.

 

5. CONFLICTING OBLIGATIONS

 

(a) Consultant certifies that Consultant has no outstanding agreement or
obligation that is in conflict with any of the provisions of this Agreement, or
that would preclude Consultant from complying with the provisions hereof, and
further certifies that Consultant will not enter into any such conflicting
Agreement during the term of this Agreement.

 

(b) In view of Consultant’s access to the Company’s trade secrets and
proprietary know-how/Consultant further agrees that Consultant will not, without
Company’s prior written consent, design identical or substantially similar
designs as those developed under this Agreement for any third party during the
term of this Agreement and for a period of twelve (12) months after the
termination of this Agreement.

 

6. TERM AND TERMINATION

 

(a) This Agreement will commence on the date first written above and will
continue until the earlier of (i) May 1, 2007 or (ii) earlier termination as
provided below.

 

(b) The Company may terminate this Agreement immediately and without prior
notice if Consultant (i) refuses to or is unable to perform the Services or (ii)
is in breach of any material provision of this Agreement; provided, however that
the Company first gives Consultant prior written notice of such termination. Any
such notice shall be addressed to Consultant at the address shown below or such
other address as Consultant may notify the Company of and shall be deemed given
upon delivery if personally delivered, or forty-eight (48) hours after deposited
in the United States mail, postage prepaid, registered or certified mail, return
receipt requested. In the event of an early termination pursuant to clause (ii),
Consultant shall have ten (10) business days from notice of termination to cure
any breach, to the extent such breach is curable, and to the reasonable
satisfaction of the Company.



--------------------------------------------------------------------------------

(c) Upon such termination all rights and duties of the parties toward each other
shall cease except that Sections 2 (Confidentiality) and 8 (Independent
Contractor) shall survive termination of this Agreement.

 

7. ASSIGNMENT

 

Neither this Agreement nor any right hereunder or interest herein may be
assigned or transferred by Consultant without the express written consent of the
Company.

 

8. INDEPENDENT CONTRACTOR

 

Consultant shall perform the Services hereunder as an independent contractor.
Nothing in this Agreement shall in any way be construed to constitute Consultant
as an agent, employee or representative of the Company at any time. Consultant
agrees to furnish (or reimburse the Company for) all tools and materials
necessary to accomplish this contract, and shall incur all expenses associated
with performance, except as expressly provided on Exhibit A of this Agreement.
Consultant acknowledges and agrees that Consultant is obligated to report as
income all compensation received by Consultant pursuant to this Agreement, and
Consultant agrees to and acknowledges the obligation to pay all self-employment
and other taxes thereon. Consultant further agrees to indemnify the Company and
hold it harmless to the extent of any obligation imposed on Company (i) to pay
in withholding taxes or similar items or (ii) resulting from Consultant’s being
determined not to be an independent contractor.

 

9. BENEFITS

 

Consultant acknowledges and agrees, and it is the intent of the parties hereto,
that Consultant will receive no benefits from the Company, either as an
independent contractor or employee. If Consultant is reclassified by a state or
federal agency or court as an employee for tax or other purposes, Consultant
will become a non- benefit employee and will receive no benefits from the
Company, except those mandated by state or federal law, even if by the terms of
the benefit plans or programs of the Company in effect at the time of such
reclassification Consultant would otherwise be eligible for such benefits.

 

10. ARBITRATION AND EQUITABLE RELIEF

 

(a) Except as provided in Section 10(d) below, the Company and Consultant agree
that any dispute or controversy arising out of, relating to or in connection
with the interpretation, validity, construction, performance, breach or
termination of this Agreement shall be settled by binding arbitration to be held
in the San Francisco Bay Area, CA, in accordance with the Commercial Arbitration
Rules, supplemented by the Supplemental Procedures for Large Complex Disputes,
of the American Arbitration Association as then in effect (the “Rules”). The
arbitrator may grant injunctions or other relief in such dispute or controversy.
The decision of the arbitrator shall be final, conclusive and binding on the
parties to the arbitration. Judgment may be entered on the arbitrator’s decision
in any court of competent jurisdiction.

 

(b) The arbitrator(s) shall apply California law to the merits of any dispute or
claim, without reference to conflicts of law rules. The arbitration proceedings
shall be governed by federal arbitration law and by the Rules, without reference
to state arbitration law. Consultant hereby consents to the personal
jurisdiction of the state and federal courts located in California for any
action or proceeding arising from or relating to this Agreement or relating to
any arbitration in which the parties are participants.



--------------------------------------------------------------------------------

(c) The Company and Consultant shall each pay one-half of the costs and expenses
of such arbitration, and each shall separately pay its counsel fees and
expenses.

 

(d) Consultant agrees that it would be impossible or inadequate to measure and
calculate the Company’s damages from any breach of the covenants set forth in
Sections 2 herein. Accordingly, Consultant agrees that if Consultant breaches
Section 2, the Company will have available, in addition to any other right or
remedy available, the right to obtain from any court of competent jurisdiction
an injunction restraining such breach or threatened breach and specific
performance of any such provision. Consultant further agrees that no bond or
other security shall be required in obtaining such equitable relief and
Consultant hereby consents to the issuances of such injunction and to the
ordering of such specific performance.

 

(e) CONSULTANT HAS READ AND UNDERSTANDS SECTION 10, WHICH DISCUSSES ARBITRATION.
CONSULTANT UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, CONSULTANT AGREES TO
SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS
AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR
TERMINATION THEREOF, EXCEPT AS PROVIDED IN SECTION 10 (d), TO BINDING
ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF
CONSULTANT’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES
RELATING TO ALL ASPECTS OF THE RELATIONSHIP BETWEEN THE PARTIES.

 

11. GOVERNING LAW

 

This Agreement shall be governed by the internal substantive laws, but not the
choice of law rules, of the State of California.

 

12. ENTIRE AGREEMENT

 

This Agreement is the entire agreement of the parties and supersedes any prior
agreements between them, whether written or oral, with respect to the subject
matter hereof.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

   

PAIN THERAPEUTICS, INC.

416 Browning Way

South San Francisco, CA 94080

   

By:

 

/s/ Remi Barbier

--------------------------------------------------------------------------------

       

Remi Barbier

       

President & CEO

 

    CONSULTANT:    

Richard Stevens

   

One Embarcadero, Suite 3700

   

San Francisco, CA 94111

   

/s/ Richard Stevens

--------------------------------------------------------------------------------

 

EXHIBIT A

 

SERVICES AND COMPENSATION

 

1. Contact. Consultant’s principal Company contact:

 

  Name: Peter S. Roddy

Chief Financial Officer

Pain Therapeutics, Inc.

416 Browning Way

South San Francisco, CA 94080

 

2. Services.

 

The Services shall include, but shall not be limited to, the following:

 

Advising the Company on matters related to the conduct of its internal and
external financial reporting policies and procedures; and to provide other
financial consulting as requested by the Company from time-to-time.

 

3. Compensation

 

From the commencement date of this Agreement, March 24, 2004, through final
completion of the Services or termination as provided in Section 6, the Company
will provide the following compensation to Consultant:

 

(a) Options to purchase common stock previously granted options to the
Consultant will remain in place and continue to vest in accordance with current
applicable vesting schedules; and

 

(b) The Company shall reimburse Consultant for all reasonable travel and other
direct expenses incurred by Consultant in performing the Services pursuant to
this Agreement, provided Consultant receives written consent from an authorized
agent of the Company prior to incurring such expenses;

 

Consultant shall not be entitled to any other compensation from the Company for
the Services.